            Case 1:21-cr-10018-PBS Document 27-1 Filed 02/17/21 Page 1 of 9




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS



    UNITED STATES OF AMERICA

      v.                                                        No. 1:21-cr-10018-PBS

    GANG CHEN



                    DEFENDANT GANG CHEN’S REPLY IN SUPPORT OF
                             MOTION FOR SANCTIONS

           The government’s Opposition to Professor Chen’s Motion for Sanctions (the “Response”)

feebly attempts to explain its deliberate violation of the Local Rules but serves only to

underscore the need for this Court to impose sanctions.

                                               ARGUMENT

     A. The government’s claim that a Defendant’s disloyalty to the United States does not
        concern his “character or reputation” makes no sense.

           At the January 14 Press Conference, United States Attorney Lelling falsely said that

“[t]he allegations of the complaint imply that this was not just about greed, but about loyalty to

China.”1 The government now contends this statement was not about Professor Chen’s

“character or reputation,” but rather about his “motive and intent.” Response at 5-6. In support,

the government notes that statements about a defendant’s intent are admissible at trial under the

Federal Rules of Evidence. That is, of course, beside the point. The government does not

explain why (or how) the Federal Rules of Evidence somehow have been imported into Local

Rule 83.2.1.


1
 Ellen Barry, A Scientist Is Arrested, and Academics Push Back, NY Times, Jan. 26, 2021,
https://www.nytimes.com/2021/01/26/us/mit-scientist-charges.html.

                                                       1
         Case 1:21-cr-10018-PBS Document 27-1 Filed 02/17/21 Page 2 of 9




       The question before this Court is simple: does questioning the loyalty of a citizen to the

United States “concern[]” his character and reputation? See L.R. 83.2.1(c). Of course it does,

and it poisons the public view of the defendant and hinders his ability to get a fair trial. The

government does not seriously contend otherwise; rather, it tries to avoid being held accountable

for its improper remarks by bizarrely citing the Federal Rules of Evidence.

   B. The government misleads the Court about its Complaint and Press Release

       Rather than defend its decision to mischaracterize a critical piece of “evidence” in its

Complaint and Press Release or simply admit a mistake, the government offers increasingly

dubious scenarios that might make its characterization of the email acceptable. See Response at

7-9. First, the government tries to downplay its use of the email. Id. at 8 (“as do the plethora of

other allegations in the complaint…”). But the email is the only piece of evidence directly

copied into the Complaint and the Press Release.

       Second, the government acknowledges for the first time that the email might be “notes of

a meeting” but contends it does not matter because, “neither the Press Release nor the Complaint

states that the February 2016 email contained the Defendant’s own, original thoughts.” See Id.

(emphasis added). This argument is belied by the text of the Complaint and Press Release itself.

The government framed the email in the Complaint as follows:

       Chen’s efforts to promote the PRC’s scientific and economic development and advance
       its strategic goals were partially detailed in a February 2016 email the Chen sent himself
       using his MIT e-mail account. The following is a verbatim list of the items included in
       Chen’s email.

         Complaint at ¶ 19. The government framed the email in the Press Release as follows:

       It is further alleged that Chen’s efforts to promote the PRC’s scientific and economic
       development were partially detailed in a February 2016 email that Chen sent himself
       using his MIT e-mail account. The email read ....




                                                  2
          Case 1:21-cr-10018-PBS Document 27-1 Filed 02/17/21 Page 3 of 9




        The text of the Complaint and Press Release speaks for itself. Of course the implication

is that the email contained Prof. Chen’s own thoughts. The government’s argument,

therefore, that “neither the Press Release nor the Complaint states that the February 2016 email

contained the Defendant’s own, original thoughts” is obviously misleading. The government

made this argument with the apparent expectation that the Court would not check the language of

the actual Complaint or Press Release.2

        Finally, the government posits a particularly strange theory: perhaps the email is

simultaneously notes from a meeting and Professor Chen’s own thoughts. Response at 3 (“The

email sets out Chen’s own thoughts, or his notes of a meeting with a high ranking PRC

government official, or both...”). One would expect that the United States Attorneys’ Office

would have determined what the email meant before including it in a critical charging document

filed with the Court (not to mention signed by a federal agent under oath) and in a press release

widely distributed to future jurors and the general public. The Response portrays the

government as a mere public observer of this case—musing as to the potential meaning of its

own evidence— instead of a law enforcement agency with subpoena power who has been

investigating this case for over a year.




2
  Although the government finally shares the entire first email with the Court, it simply pretends the second email—
the one that shows Professor Chen was attending this event on behalf of MIT and working with the MIT
administration—does not exist. Professor Chen has attached it at Appendix A.

                                                         3
          Case 1:21-cr-10018-PBS Document 27-1 Filed 02/17/21 Page 4 of 9




    C. The government’s defense for failing to include a critical exculpatory sentence from the
       Complaint—the only sentence the government excluded—raises broader concerns.

        The government tries to minimize the fact that it excluded from its public statements the

most basic piece of exculpatory evidence.3 The government contends it was correct to exclude

the exculpatory sentence from the Complaint because:

         [I]n fact [it] adds nothing new to the Complaint. The additional line references a
         senior MIT administrator and the possibility of a collaboration with MIT. But the
         portion of the email quoted in the complaint already expressly includes references
         to a collaboration between MIT and the PRC. Id. (“How to promote MIT China
         collaboration . . . we should work together, we do share common grants for many
         things”).

         But the sentence the government excluded and the prior reference to collaborating with

MIT are not the same. The government included a general reference to collaboration. Two

pieces of context are critical here: 1) the government’s theory is partially that Professor Chen

misled MIT; and 2) at the time the government swore to this Complaint, it apparently, falsely,

thought these were Professor Chen’s own words. Thus, from the affiant’s perspective, when he

swore to this Complaint, he should have understood the excluded sentence to be Professor Chen

saying he only wanted to effectuate these goals if his employer agreed. This directly rebuts the

government’s position that Professor Chen was working for the benefit of China without MIT’s

knowledge. Thus, the exclusion of the final sentence was deceitful and the contention that this

sentence is immaterial flies in the face of the fact that it is clearly exculpatory.

    D. The contention that the false statements at the Press Conference and in the Press Release
       cannot violate Local Rule 83.2.1 because they rely on a false Complaint is untenable.

         On two separate occasions the government contends that even if the information it

distributed was false, it did not violate Local Rule 83.2.1 because it was simply repeating the



3
 Specifically, the last (omitted) sentence states: “If MIT share same thoughts with me, we can plan seriously
[named MIT senior administrator who was present at the talk], we can work together[.]”

                                                         4
           Case 1:21-cr-10018-PBS Document 27-1 Filed 02/17/21 Page 5 of 9




allegations in the Complaint. See Response at 7 (regarding the $19 million that went to MIT, not

Chen), 8 (regarding the false use of the email). The government appears to believe that the Local

Rules permit it to make statements about Defendant’s conduct whenever such statements appear

in the charging document—regardless if the statements are false, and regardless of when the

government finds out that the statements are false. Of course that is not the standard and it

illustrates precisely why this Court should impose sanctions—because the government is

attempting to put its wrongful behavior beyond review. The government provides no support for

this argument in the case law, other than to claim the statements are no longer “extrajudicial.”

Id. Such a rule would have no limiting principle. The government could simply put false

information that violates Local Rule 83.2.1 in a complaint, broadly disseminate it to the media,

supersede and drop the false information, and claim its violations are beyond the reach of Local

Rule 83.2.1. There is no point in even having Local Rule 83.2.1 if the government can in fact

do that. Indeed, if the government is so eager to rely on the false allegations in the Complaint,

the undersigned respectfully suggest that the Court exercise its supervisory authority and

determine whether the Complaint itself was submitted with knowingly false statements, in

violation of both the rules of professional conduct and the United States Code.4

                                               CONCLUSION

          For the foregoing reasons, as well as those in the underlying Motion, this Court should

impose sanctions on the government for its extra-judicial statements in violation of Local Rule

83.2.1.




4
  For instance, the Court might inquire: (1) did the affiant (and prosecutors) know $19 million went to MIT and not
to Prof. Chen when he swore to (and they approved) the Complaint; (2) did the affiant (and prosecutors) know of the
second email making clear Prof. Chen was attending an event on behalf of MIT when he swore to (and they
approved) the Complaint; (3) did the affiant (and prosecutors) know that Prof. Chen was taking notes at a lecture
and not writing his original thoughts when he swore to (and they approved) the Complaint.

                                                        5
         Case 1:21-cr-10018-PBS Document 27-1 Filed 02/17/21 Page 6 of 9




                                                             Respectfully submitted,

                                                             GANG CHEN

                                                             By his attorneys,

                                                             /s/ Brian T. Kelly
                                                             Brian T. Kelly (BBO No. 549566)
                                                             Robert A. Fisher (BBO No. 652602)
                                                             NIXON PEABODY LLP
                                                             53 State Street
                                                             Boston, MA 02109
                                                             617-345-1000
                                                             bkelly@nixonpeabody.com
                                                             rfisher@nixonpeabody.com
  Dated: February 17, 2021




                                 CERTIFICATE OF SERVICE


I hereby certify that a copy of the forgoing was filed electronically on February 17, 2021, and
thereby delivered by electronic means to all registered participants as identified on the Notice of
Electronic Filing.


                                                             /s/ Brian T. Kelly
                                                             Brian T. Kelly




                                                 6
Case 1:21-cr-10018-PBS Document 27-1 Filed 02/17/21 Page 7 of 9




                          Appendix A




                               7
           Case 1:21-cr-10018-PBS Document 27-1 Filed 02/17/21 Page 8 of 9




From:               Gang Chen
Sent:               Monday, February 29, 2016 3:17 AM UTC
To:
CC:
Subject:            Re: MOST




Thanks for asking. I think Mr. Wang was positively impressed with MIT. I think MOST seems
to be a major driver, especially giving he said now MOST is coordinating all the funding. It can
act in its own. Regarding to funding, one possible pathway is MOST delegates their subsidiary
companies to work with us (rather than a university). In terms of scales, I feel it may not be too
large. However, once they set up examples, others will follow.

Will be happy to help in the process.

Best

Gang

Sent from my iPhone

On Feb 26, 2016, at 5:26 PM, MIT         Administrator                wrote:


    Hi Gang,

    Thanks for attending the session with VM Wang today. I’m writing now to ask you for your
    thoughts about MOST as a partner for MIT in China. It would seem from today’s meeting
    that there is a possible path forward there, although probably not one with large funding. But
    is MOST a ministry that could act with autonomy? Would it have the ability to connect to
    innovative Chinese companies and to bring them into a relationship with MIT? Is it a
    backwater or is it a major driver of Chinese policy for science and technology? Your
    thoughts on these questions — and any other related thoughts — would be greatly
    appreciated.

    Best wishes,




                                                            8
Case 1:21-cr-10018-PBS Document 27-1 Filed 02/17/21 Page 9 of 9




                               9
